       MEMO    ENDORSED
        Case 1:18-cr-00420-ALC         Document 614 Filed 08/31/20 Page 1 of 2



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP                                     8/31/20
                                         Attorneys at Law
                                   100 Lafayette Street, Suite 501
                                       New York, NY 10013

Franklin A. Rothman                                                               Tel: (212) 571-5500
Jeremy Schneider                                                                  Fax: (212) 571-5507
Robert A. Soloway
David Stern

Rachel Perillo
                                                                August 27, 2020

Via ECF & Email
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Hernandez, et al.,
                 Including ANDREW ROCCO
                 18 Cr. 420 (ALC)

Dear Judge Carter:

      I am the attorney for Andrew Rocco, the defendant in the above-referenced
matter. This letter is respectfully submitted to renew Mr. Rocco’s previous
application for permission to reside in Las Vegas, Nevada until he is sentenced in
this matter. It is further respectfully requested that the Court hold a telephonic
conference to address this application.

       Mr. Rocco was arrested on July 30, 2018, and that day was released pursuant
to a $100,000 personal recognizance bond, subject to conditions of release, including
travel limited to the Southern and Eastern Districts of New York. On January 29,
2020, Mr. Rocco pleaded guilty to Count Three of the instant Indictment. On
February 6, 2020, the Court remanded Mr. Rocco following violations of his bond
conditions. On May 8, 2020, Mr. Rocco was released to home detention due to the
COVID-19 pandemic and related concerns for his health. He is scheduled to be
sentenced on November 17, 2020 at 10:00 a.m.

       Upon his release from custody, Mr. Rocco resided with his brother and sister-
in-law at their home in the Bronx. Recently, however, the couple separated, and
Mr. Rocco’s brother moved out of his home, leaving Mr. Rocco without a permanent
place to reside. He is now temporarily residing with a friend.
           Case 1:18-cr-00420-ALC Document 614 Filed 08/31/20 Page 2 of 2




Hon. Andrew L. Carter, Jr.
August 27, 2020
Page Two

       Due to the changes in his living situation, Mr. Rocco wishes to renew his
previous request to relocate to Las Vegas, Nevada.1 As the Court is likely aware,
Mr. Rocco was living in Las Vegas at the time of his arrest, and thereafter
voluntarily traveled to the Southern District of New York to self-surrender. If he
returns to Las Vegas, Mr. Rocco could reside with his uncle, and also work for his
uncle’s construction company. At this time, it is respectfully submitted that it
would be in Mr. Rocco’s best interest to reside in Las Vegas while he awaits
sentencing, as he would have a stable residence and guaranteed employment, which
he does not have in New York.

       The government, by AUSA Jacob Warren, objects to this request. My office
has conferred with Mr. Rocco’s Pretrial Services Officer, Marlon Ovalles, who also
objects to Mr. Rocco’s relocation, but indicates that Mr. Rocco has been compliant
with supervision but for three recent instances of minor non-compliance.2 Aside
from these instances, since his release in May 2020 Mr. Rocco has been abiding by
his conditions of release by staying at home, as required, attending his treatment
sessions, and he has not committed any crimes. It is further submitted that Mr.
Rocco does not pose a risk of flight, as he voluntarily surrendered to this District,
and has attended all of his court appearances while released on bail.

      Accordingly, it respectfully requested that Mr. Rocco be permitted to relocate
to Las Vegas, Nevada and that the Court hold a telephonic conference to further
address this application.

          If the Court has any questions regarding this matter, please contact my
office.

                                                                                 Respectfully submitted,
                                                                                       /s/
                                                                                 Jeremy Schneider
                                                                     The application is DENIED.
cc:       AUSA Jacob Warren (By ECF & Email)
                                                                     So Ordered.
          USPSO Marlon Ovalles (By Email)

                                                                                                                        8/31/20
1
  Mr. Rocco made this application at the time of the plea hearing, and the parties subsequently filed a joint
submission apprising the Court of the logistics of pretrial supervision if Mr. Rocco were to relocate. (ECF No. 462).
Ultimately, the Court denied Mr. Rocco’s request and he was remanded following a bail violation hearing on
February 6, 2020.
2
  Pretrial Officer Ovalles indicates that on July 26, 2020, Mr. Rocco’s location monitoring showed that he left his
residence for approximately 30 minutes without permission; in early August, Mr. Rocco admitted to using marijuana
on one occasion; and on August 24, 2020, Mr. Rocco missed a drug treatment session.
